        Case 4:21-cv-02039 Document 2 Filed on 06/23/21 in TXSD Page 1 of 7




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

  RACHAEL ELAINE HAMILTON,                                      §
                        Plaintiff                               §
                                                                §              CIVIL ACTION NO.
  v.                                                            §               4:21‐cv‐02039
                                                                §
                                                                §              JURY DEMANDED
                                                                §
  NUTRIBULLET, LLC, CAPITAL                                     §
  BRANDS, LLC, HOMELAND                                         §
  HOUSEWARES, LLC, AND CAPITAL                                  §
  BRANDS DISTRIBUTION, LLC,                                     §
                       Defendants                               §


                                                      COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

         Plaintiff, RACHAEL ELAINE HAMILTON, in this Complaint seeking damages

from Defendants, would show the following:

                                                      I.
                                              NATURE OF THE CASE

         This is a products liability case in which Plaintiff contends that on April 12,

2020, she suffered serious and disfiguring injuries when the Nutribullet food blender

designed, manufactured, marketed, and sold by Defendants, exploded ejecting

scalding hot liquid into Plaintiff’s face, neck, hands, and body.

                                                           II.
                                                         PARTIES

         Plaintiff, RACHAEL ELAINE HAMILTON, is and was, at the time of the

occurrence, a resident of Pearland in Fort Bend County, Texas.
N:\Clients\Hamilton, Sylvan & Rachael 5427-01\Petition\Complaint 4-7-21.docx
                                                               1
        Case 4:21-cv-02039 Document 2 Filed on 06/23/21 in TXSD Page 2 of 7


         Defendant, NUTRIBULLET, LLC, is a California domestic limited liability

corporation with its principal place of business at 11601 Wilshire Blvd. in Los

Angeles, Los Angeles County, California 90025-1759. Nutribullet, LLC is a wholly

owned subsidiary of Capital Brands, LLC. Defendant, Nutribullet, LLC may be served

with process by serving its registered agent, to wit, Mark Suzumoto, at 11601

Wilshire Blvd., 23rd Floor, Los Angeles, California 90025.

         Defendant, HOMELAND HOUSEWARES, LLC, is a California limited liability

corporation with its principal place of business at 11601 Wilshire Blvd. in Los

Angeles, Los Angeles County, California 90025-1759, which may be served with

process by serving its registered agent, to wit, Mark Suzumoto, at 11601

Wilshire Blvd., 23rd Floor, Los Angeles, California 90025.

         Defendant, CAPITAL BRANDS, LLC, is a California limited liability corporation

with its principal place of business at 11601 Wilshire Blvd. in Los Angeles, Los

Angeles County, California 90025-1759 which may be served with process by

serving its registered agent, to wit, Mark Suzumoto, at 11601 Wilshire Blvd.,

23rd Floor, Los Angeles, California 90025.

         Defendant, CAPITAL BRANDS, DISTRIBUTION, LLC, is a California limited

liability corporation with its principal place of business at 11601 Wilshire Blvd. in Los

Angeles, Los Angeles County, California 90025-1759 which may be served with

process by serving its registered agent, to wit, Mark Suzumoto, at 11601

Wilshire Blvd., 23rd Floor, Los Angeles, California 90025.

                                                     III.
                                            JURISDICTION & VENUE
N:\Clients\Hamilton, Sylvan & Rachael 5427-01\Petition\Complaint 4-7-21.docx
                                                               2
        Case 4:21-cv-02039 Document 2 Filed on 06/23/21 in TXSD Page 3 of 7




         This court has subject matter jurisdiction over this case pursuant to 28 U.S.C §

    1332 because the amount in controversy exceeds the sum of $75,000.00 exclusive

    of interest and court cost, and there is complete diversity of citizenship between

    the parties.

         Venue is proper in this court pursuant to 28 U.S.C. § 1391 in that all or a

substantial part of the events or omissions giving rise to Plaintiff’s claim occurred

within the Southern District of Texas.

         Venue is also proper in this court pursuant to 28 U.S.C. § 1391 because

Defendants have sufficient minimum contacts with the State of Texas and

intentionally availed themselves of markets and consumers within the State of Texas,

which included Plaintiff, through its promotion, distribution, and sale of the

Nutribullet blender in Texas despite Defendants’ knowledge of the unreasonable

danger posed by the product.

                                                    IV.
                                          FACTS & CAUSE OF ACTION

         On or about August 17, 2019, Plaintiff purchased a 900 series Nutribullet

blender in reliance on Defendants’ advertisement representing the product to be safe

and effective for its intended purpose, e.g., the blending of solid foods to form a liquid

drink. On April 10, 2020, while using the product in the manner directed by the

instructions provided by Defendants, the product exploded spewing scalding liquid

onto Plaintiff’s face, neck, hands, arms, and body causing permanent and painful

disfigurement.
N:\Clients\Hamilton, Sylvan & Rachael 5427-01\Petition\Complaint 4-7-21.docx
                                                               3
        Case 4:21-cv-02039 Document 2 Filed on 06/23/21 in TXSD Page 4 of 7


                                                  DESIGN DEFECT:

         Plaintiff contends that each Defendant, acting separately and/or in concert, did

develop and design the product in question, deliberately incorporating in its design

the foreseeable explosion hazard caused by the extreme heat produced during

normal use.

         Plaintiff specifically contends that there is and was a safer alternative design

that did not contain the explosion hazard that caused Plaintiff’s injury, and would

have prevented or significantly reduced the risk of the explosion injury without

substantially impairing the product’s utility, and said alternative design was

economically and technologically feasible at the time the product left the Defendants’

control by the application of existing or reasonably achievable scientific knowledge.

This defect was a producing cause of Plaintiff’s injury and damage.

                  MARKETING DEFECT/FAILURE TO ADEQUATELY WARN:

         Plaintiff also contends that there was a defect in the warnings and/or

instructions provided by Defendants with the product which included a failure to

provide an adequate warning of the product’s explosion danger while using the

product as it was intended by Defendants to be used.

         Long before Plaintiff purchased the product, Defendants were well aware of

the explosion hazard having received a literal flood of such complaints beginning as

long ago as October 2011. The explosion complaints continued up until 2019 when

Plaintiff purchased her exploding Nutribullet, yet Defendants made no effort to warn




N:\Clients\Hamilton, Sylvan & Rachael 5427-01\Petition\Complaint 4-7-21.docx
                                                               4
        Case 4:21-cv-02039 Document 2 Filed on 06/23/21 in TXSD Page 5 of 7


its consumers, recall the product, or replace the warning with one that provided a

clear and conspicuous explanation of the hazard and the means to avoid it.

         Plaintiff contends that Defendants’ failure to provide an adequate warning

made their Nutribullet blender unreasonably dangerous to an extent beyond that

which would be contemplated by the ordinary user of the product with the ordinary

knowledge common to the community as to the product’s characteristics. This defect

was also a producing cause of Plaintiff’s injury and damage.

                                                     NEGLIGENCE:

         Plaintiff also contends that Defendants acting separately and in concert, failed

to exercise ordinary care by failing to do what a company or corporation of ordinary

prudence would have done under the same or similar circumstances. Plaintiff

specifically contends that Defendants, after being made aware of their product’s

explosion hazard, should have taken reasonable measures to notify the public, its

customers, and retailers and provide an adequate warning and/or issue a recall in

order to protect the public.

         Defendants were also negligent in failing to test or require the product to be

subjected to a reasonable series of tests designed and intended to determine the

product’s safety in everyday use before marketing the product for public use. These

acts of negligence on the part of Defendants were a proximate cause of Plaintiff’s

injury and damage.

                               MISREPRESENTATION BY DEFENDANTS




N:\Clients\Hamilton, Sylvan & Rachael 5427-01\Petition\Complaint 4-7-21.docx
                                                               5
        Case 4:21-cv-02039 Document 2 Filed on 06/23/21 in TXSD Page 6 of 7


         Plaintiff additionally contends that Defendants misrepresented the safety of

the product to the public and to Plaintiff. Defendants specifically and implicitly

represented that the product, when used as directed, was safe for its intended

purpose, e.g., for use as a food blender. Defendants continued to publish this

misrepresentation for a period of several years after becoming aware of the defect

and prior to the explosion that caused Plaintiff’s injury.

                                                           V.
                                                        DAMAGES

         As a direct, proximate, and producing result of Defendants’ above mentioned

conduct, Plaintiff has suffered the following injury and damage:

         a) Physical injury consisting of first, second, and third degree burns to
            Plaintiff’s face, neck, arms, and hands which have caused physical pain and
            suffering in the past and future;

         b) Medical expenses paid or incurred in the past and reasonably probable
            future medical expense;

         c) Mental anguish in the past and future;

         d) Disfigurement and the resulting embarrassment, shame, and humiliation
            suffered in the past and future;

         e) Physical impairment in the past and future; and

         f) The loss of income and/or wages as well as a loss of or reduction in
            Plaintiff’s wage earning capacity.

                                                           VI.
                                                         PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be

served and cited to appear and answer, and following trial on the merits, that


N:\Clients\Hamilton, Sylvan & Rachael 5427-01\Petition\Complaint 4-7-21.docx
                                                               6
        Case 4:21-cv-02039 Document 2 Filed on 06/23/21 in TXSD Page 7 of 7


judgment be rendered in favor of Plaintiff and against Defendants jointly and

severally for the following:

    a) All actual damages supported by the evidence;

    b) Pre-judgment and post-judgment interest; and

    c) The taxable cost of this action.

                                                                     RESPECTFULLY SUBMITTED,
                                                                     S. A. RANDLE & ASSOCIATES, P.C.

                                                                            /s/ Sarnie A. Randle, Jr.
                                                                            SARNIE A. RANDLE, JR.
                                                                     State Bar No. 16525500
                                                                     FBN: 5346
                                                                     Chase Bank Building
                                                                     5177 Richmond Avenue, Suite 635
                                                                     Houston, Texas 77056
                                                                     SAR@RandleLaw.com
                                                                     (713) 626-8600
                                                                     (713) 626-8601 [fax]
                                                                     ATTORNEY FOR PLAINTIFF,
                                                                     RACHAEL ELAINE HAMILTON




N:\Clients\Hamilton, Sylvan & Rachael 5427-01\Petition\Complaint 4-7-21.docx
                                                               7
